Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRICAL APPARATUS USING BATTERY PACK

Examiner: Adam Arciero	SN: 16/626,308	Art Unit: 1727          October 18, 2022 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 10, 2022 has been entered. Claims 1-2 and 4-15 are currently pending. Claims 1 and 2 have been amended. Claims 11-13 remain withdrawn from consideration. Claims 14-15 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objection to the drawings is withdrawn because Applicant has amended the independent claim. However, a new objection to the drawings is made below
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claim 1 now claims a plurality of slots disposed in a level difference part of both the upper face and the lower face. The drawings only show an upper face and a level difference part with slots. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim states “…where the slots is located…” on the last line of the claim and should read “…where the slots are located…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) on claims 1-2 and 4-10 are withdrawn because Applicant has amended the independent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a plurality of slots disposed in a level difference part of the upper-portion face and the lower-portion face” in lines 13-16. It is unclear if the Applicant is intending to claim that both the upper portion face and lower portion face comprise a plurality of slots or if just the level difference part that is provided between the upper and lower faces comprises the slots and also if the upper and lower portion faces each comprise a level difference part or if the level difference part is a separate part from the upper and lower faces. For the purposes of compact prosecution the Examiner will construe a level difference part that is provided between the upper and lower faces to comprise the slots, as shown in Fig. 3 of the present application.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Ogura on claim 1 is withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2016/0294093 A1; herein referred to as Ogura ‘2016) in view of Ogura (US 2014/0302353 A1; herein referred to as Ogura ‘2014).
As to Claims 1-2 and 14, Ogura ‘2016 discloses an electrical apparatus, comprising: a battery pack 50 having two rails 25 and two protrusions 26 that are parallel to each other and extend in a forward-backward direction; an electrical apparatus having a battery pack mounting part 20; a terminal holder 36 that is attached to the battery pack mounting part and configured to hold a plurality of apparatus side terminals and establishing electrical connection with the connection terminals 66,67 of the battery pack and further having a rail groove 23 (main body rail part) that engages with the rail part 25 of the battery pack (Fig. 1-3). Ogura ‘2016 further discloses an engagement part 57 that is disposed in an opening portion between the protrusion parts that fits to an engaging portion 27 of the terminal holder (Fig. 1 and paragraph [0065]). Ogura ‘2016 discloses an upper-portion face (space between two rails) and a lower-portion face arranged down from the upper-portion face in a level difference shape (shown in reproduced Fig. 1 below). Ogura ‘2016 does not specifically disclose wherein the battery pack comprises a level difference part comprises a plurality of slots that is provided between the upper face and the lower face.

    PNG
    media_image1.png
    379
    451
    media_image1.png
    Greyscale

However, Ogura ‘2014 teaches of an electrical apparatus, comprising a battery pack that comprises two rails 241 having an upper portion formed therebetween and a lower portion 261 formed at a lower level than the upper portion, wherein the battery pack further comprises a level difference part 261 that comprises slots 26 and is formed between said upper and lower portions (reproduced Fig. 1 below). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of Ogura ‘2016 with the claimed level difference part with slots because Ogura ‘2014 teaches that such a structure can ensure electrical connection with signal terminals provided so that information can be transmitted to and received from the battery pack (paragraphs [0005 and 0102]).
As to Claim 2, the opening portion of modified Ogura connects the slots (reproduced Fig. 1 of Ogura ‘2016 and reproduced Fig. 1 of Ogura ‘2014 below).

    PNG
    media_image2.png
    347
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    569
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    581
    578
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The reasons for allowable subject matter set forth in the previous Office action mailed on October 04, 2021 stand.
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 15 is a newly added independent claim that contain the previously allowable subject matter of dependent claim 4. The reason for allowable subject matter with regards to dependent claim 4 set forth in the previous Office action mailed on October 04, 2021 stands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727